Citation Nr: 1630195	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral knee disability.   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  

The Veteran testified at a June 2016 Board videoconference hearing.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed arthritis of the bilateral knees.
 
2.  Arthritis of the bilateral knees is etiologically related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, arthritis of the bilateral knees was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis

The Veteran contends in various lay statements and in Board hearing testimony that arthritis of the bilateral knees is related to injuries to the knees sustained as a paratrooper in service.  The Veteran reported, during a June 2016 Board hearing, that he was assigned to the 101st Airborne Division and that he had over 32 jumps in service.  He indicated that while he was not specifically treated for the knees in service, he did have multiple ankle sprains, and that he sought treatment for some of these sprains.  He reported having no other knee injuries post-service.  

The Board finds that the Veteran has provided credible testimony identifying impact or trauma to the knee during parachute jumps in service, and that his testimony is supported by the evidence of record.  The Veteran's DD 214 shows that he served as a light weapon infantryman in service, that he attended the Airborne School, and that he received a parachutist badge.  Service treatment records do not reflect any specific treatment for knee complaints in service, but do reflect injuries to the feet and ankles in 1963.  

Private treatment records dated in December 2004 and May 2013 show that the Veteran has currently diagnosed arthritis of the bilateral knees with varus deformity, status post total knee arthroplasty in 2004.  

The Board finds that the evidence is at least in equipoise on the question of whether arthritis of the bilateral knees was incurred in service.  During a July 2012 VA examination, the Veteran reported accomplishing 31 jumps in service.  He reported that he worked as a mechanic post-service, retiring in 2002.  He reported during the examination that his knees really started bothering him in the 1990s, but with regard to that report, clarified in a January 2013 notice of disagreement that his knees were symptomatic in service.  The July 2012 VA examiner opined that the Veteran's disability was less likely than not incurred in or caused by service, reasoning that there was no documentation of chronic care and no reports of knee problems in service or at separation, and reasoning that the Veteran reported that his knees did not start bothering him until the mid-1990s.  

Conversely, in a June 2016 letter, Dr. L.M., the Veteran's primary care physician, related the Veteran's knee disability, at least in part, to service.  He stated that the Veteran had significant bilateral knee osteoarthritis.  He noted that the Veteran was a former paratrooper and reported frequent knee trauma.  Dr. L.M. opined that while he could not confirm a direct correlation, it was likely that his experience as a paratrooper was a contributing factor to his bilateral osteoarthritis.  

The Board finds that both the VA opinion and the opinion from Dr. L.M. are probative in this case.  Moreover, the Board finds that Dr. L.M. is familiar with the Veteran's medical history as private orthopedic treatment notes of record are shown to have been forwarded to him, as the Veteran's primary care physician.  Accordingly, the Board finds that the evidence both for and against the material question of whether arthritis of the bilateral knees was incurred in service is in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that arthritis of the bilateral knees is etiologically related to service.


ORDER

Service connection for arthritis of the bilateral knees is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


